Citation Nr: 0524837	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
educational benefits in the calculated amount of $29,698.80 
was validly created.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel












INTRODUCTION

The appellant had active military service from August 1, 1990 
to November 30, 1996, and he had 13 years, 11 months, and 20 
days of active service prior to August 1, 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma, which concluded that the 
appellant had been overpaid Chapter 30 benefits in the amount 
of $29,698.80.                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By an August 2003 decision letter, the RO determined that the 
appellant had been overpaid educational assistance benefits 
as administered per Chapter 30, Title 38, United States Code, 
in the amount of $29,698.80.  The RO stated that they had 
recently reviewed the records at Ramon Magsaysay Technical 
University (RMTU), the educational institution located in the 
Republic of the Philippines where the appellant was enrolled, 
and found that although the appellant was certified and paid 
for the period of time from November 13, 2000 through June 6, 
2003, records from the RMTU indicated that he had not 
attended classes during the aforementioned period of time.  
Thus, the RO reported that they had removed payment for the 
period of time from November 13, 2000 through June 6, 2003, 
which created an overpayment of $29, 698.80 in the 
appellant's Chapter 30 record.     

A preliminary review of the record reveals that the RO 
apparently based it's August 2003 overpayment determination 
upon the results of a VA compliance survey conducted in the 
Republic of the Philippines.  In this regard, the evidence of 
record includes a copy of a VA Memorandum from the Resident 
Agent in Charge, San Francisco Resident Agency, VA Office of 
Inspector General, Criminal Investigations Division, to the 
RO, with the attached VA compliance survey report.  In the 
Memorandum, the VA agent noted that the purpose of the 
memorandum was to convey the results of his review of the VA 
educational benefits fraud case associated with 60 veterans 
at the RMTU.  According to the VA agent, the resulting loss 
to the VA from the case was approximately $1.3 million 
dollars.  The VA agent indicated that the essence of the 
scheme was that the veteran students were listed as enrolled 
at RMTU as full time students, solely to collect the VA 
benefits, but they never really attended classes.     

In the instant case, the appellant contends that he was an 
active student at RMTU during the period of time from 
November 13, 2000 through June 6, 2003, and had earned 97 
accredited hours towards his degree in agriculture.  Thus, 
the appellant maintains that the RO is incorrect in its 
findings regarding calculation of the overpayment at issue, 
and has supplied a copy of a June 2003 Certification from the 
Office of the Registrar at RMTU, in support of his 
contentions.  The June 2003 Certification contains 
information regarding the appellant's completed courses, 
credits, and grades for the school years 2000-2001, 2001-
2002, and 2002-2003, that appears to be in conflict with the 
results of the VA compliance survey that is the basis for the 
$29,698.80 overpayment calculation.  In this regard, 
according to the VA compliance survey, although the appellant 
was paid full-time for the Summer 2002 term, the subjects in 
his Summary of Grades were different from the subjects he 
enrolled in, as shown in his Certificate of Registration; it 
was noted "see attachments."  However, the evidence of 
record is negative for any attachments, including a Summary 
of Grades.  In addition, although the appellant has submitted 
a copy of a June 2003 Certification from the Office of the 
Registrar at RMTU, it is unclear if the June 2003 
Certification is the Certificate of Registration referred to 
in the VA compliance survey.  Moreover, in regard to the 
Summer 2002 term, although the evidence of record includes VA 
Form 22-1999, Enrollment Certification, showing that the 
appellant had enrolled at RMTU for 6 units (credit hours) for 
the period of time from April 1, 2002 to May 24, 2002, and VA 
Form 22-1999, Enrollment Certification, showing that the 
appellant had enrolled at RMTU for 15 units (credit hours) 
for the period of time from June 3, 2002 to October 18, 2002, 
the aforementioned Enrollment Certifications do not list the 
actual class(es) that the appellant had enrolled in.  Thus, 
the Board is unable to compare the pertinent Enrollment 
Certifications with the June 2003 Certification from the 
Office of the Registrar at RMTU, in order to determine 
whether there are discrepancies between the classes the 
appellant received grades for and the classes he was enrolled 
in.  

Additionally, according to the VA compliance survey, it was 
reported that although the appellant was granted full-time 
payment for the Summer 2002 term, he was only enrolled in 6 
units.  In this regard, VA Form 22-1999, Enrollment 
Certification, shows that the appellant had enrolled at RMTU 
for 6 units (credit hours) for the period of time from April 
1, 2002 to May 24, 2002.  The aforementioned period of time 
was listed under the heading "Summer SY 2001 - 2002," and 
it was noted that the appellant was "fulltime."  Thus, it 
appears that the aforementioned Enrollment Certification 
supports the finding in the VA compliance survey that 
although the appellant was granted full-time payment for the 
Summer 2002 term, he was only enrolled in 6 units.  However, 
another VA Form 22-1999, Enrollment Certification, reflects 
that the appellant had enrolled at RMTU for 15 units (credit 
hours) for the period of time from June 3, 2002 to October 
18, 2002.  Although the aforementioned period of time was 
listed under the heading "First Semester SY 2002 - 2003," 
given that the period of time includes the summer months June 
to August 2002, it is unclear as to whether that 
aforementioned period of enrollment would be considered a 
part of the Summer 2002 term.  Moreover, although the VA 
compliance survey discusses whether the appellant had 
attended classes during the Summer 2002 term, the survey is 
negative for any discussion of any other term.  In this 
regard, the evidence of record includes VA Forms 22-1999, 
Enrollment Certifications, showing that the appellant had 
enrolled at RMTU for 14 units (credit hours) for the period 
of time from November 13, 2000 to March 30, 2001; 9 units 
(credit hours) for the period of time from April 10, 2001 to 
May 18, 2001; 14 units (credit hours) for the period of time 
from June 4, 2001 to October 5, 2001; 14 units (credit hours) 
for the period of time from October 22, 2001 to March 8, 
2002; 15 units (credit hours) for the period of time from 
November 4, 2002 to April 4, 2003; and 6 units (credit hours) 
for the period of time from April 21, 2003 to June 6, 2003.  
Therefore, in light of the above, the Board finds that 
further development is in order prior to the appellate 
disposition of this case.  

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO must associate documentation 
that the appellant failed to attend 
classes at RMTU for the period of time 
from November 13, 2000 through June 6, 
2003.  In this regard, the supporting 
documentation that was referred to in the 
VA compliance survey regarding the 
discrepancy between the classes the 
appellant received grades for and the 
classes he was enrolled in, including the 
Summary of Grades and the Certificate of 
Registration, should be obtained and 
associated with the claims folder.  

2.  When the development requested above 
has been completed to the extent 
possible, the RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO must provide the 
appellant and his representative a 
supplemental statement of the case.  The 
supplemental statement of the case must 
reconcile the June 2003 Certification 
from the Office of the Registrar at RMTU, 
which was submitted by the appellant in 
support of his contentions and contains 
information regarding the appellant's 
completed courses, credits, and grades 
for the school years 2000-2001, 2001-
2002, and 2002-2003, with the VA 
compliance survey where it was concluded 
that veteran students were listed as 
enrolled at RMTU as full time students, 
solely to collect the VA benefits, but 
they never really attended classes.  In 
this regard, the RO must address the 
finding in the VA compliance survey that 
although the appellant was granted full-
time payment for the Summer 2002 term, he 
was only enrolled in 6 units, and 
reconcile that finding with the VA Forms 
22-1999, Enrollment Certifications, which 
reflect that the appellant had enrolled 
at RMTU for 6 units (credit hours) for 
the period of time from April 1, 2002 to 
May 24, 2002, and for 15 units (credit 
hours) for the period of time from June 
3, 2002 to October 18, 2002.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case must be returned to the Board for 
appellate review.     


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




